Proceeding pursuant to CPLR article 78 to review a determination of the Supreme Court, Nassau County, dated January 3, 1979, which adjudged petitioner guilty of criminal contempt committed in the immediate presence of the court and imposed a fine of $250, or, in the alternative, five days’ imprisonment. Petition granted, determination annulled, on the law, without costs or disbursements, and fine ordered remitted. There was no showing that petitioner acted for any reason other than to protect the record in the best interests of her client (see Matter of Rotwein [Goodman], 291 NY 116). Furthermore, petitioner was never afforded an opportunity "to make a statement in [her] defense or in extenuation of [her] conduct”, as is required under the rules of this court (see 22 NYCRR 701.2 [c]). Mollen, P. J., Rabin, Cohalan and Margett, JJ., concur.